Citation Nr: 0718274	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-28 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from June 1960 
to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Medical Center in Gainesville, Florida, which 
denied the benefit sought on appeal.

In January 2006, the veteran and his wife testified before 
the undersigned Veterans Law Judge sitting at the Regional 
Office in St. Petersburg, Florida.  A copy of the hearing 
transcript is of record and has been reviewed.


FINDING OF FACT

The veteran is a Priority Category 8 individual for purposes 
of the VA heath care system who filed an initial application 
for VA health care after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA's health care system.  38 U.S.C.A. 
§§ 1705, 1710; 38 C.F.R. § 17.36 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is eligible to enroll in the VA's 
health care system.  To receive authorized medical care under 
the provisions of Chapter 38 of the United States Code, a 
veteran must be enrolled in the VA healthcare system.  38 
U.S.C.A. 1710 (West 2002 & Supp. 2006); 38 C.F.R. § 17.36(a) 
(2006).  A veteran may apply to be enrolled in the VA 
healthcare system at any time.  To be enrolled, a veteran 
must submit a Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  

The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  A veteran shall 
be considered to be unable to defray the expenses of 
necessary care if-

(1) the veteran is eligible to receive medical assistance 
under a State plan approved under title XIX of the Social 
Security Act; (2) the veteran is in receipt of VA pension 
benefits; or (3) the veteran's attributable income is not 
greater than the amount determined by law.

Notwithstanding the attributable income of a veteran, the 
Secretary may refuse to make a determination based on such 
income if the corpus of the estate of the veteran is such 
that under all the circumstances, including consideration of 
the annual income of the veteran and the veteran's spouse, it 
is reasonable that some part of the corpus of the estate of 
the veteran be consumed for the veteran's maintenance.  
38 U.S.C.A. § 1722.

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  For purposes of this 
paragraph, VA will determine the income of veterans (to 
include the income of their spouses and dependents) using the 
rules in §§ 3.271, 3.272, 3.273, and 3.276.  After 
determining the veterans' income and the number of persons in 
the veterans' family (including only the spouse and dependent 
children), VA will compare their income with the current 
applicable "low- income" income limit for the public housing 
and section 8 programs in their area that the U.S. Department 
of Housing and Urban Development publishes pursuant to 42 
U.S.C. § 1437a(b)(2).  If the veteran's income is below the 
applicable "low-income" income limits for the area in which 
the veteran resides, the veteran will be considered to have 
"low income" for purposes of this paragraph.  

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the VA's Secretary is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Under Public Law No. 107-135, the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional priority category 8 
was established.  

Subsequently, due to VA's limited resources, the Secretary 
made a decision to restrict enrollment to veterans in 
Priority Category 8 who had not already enrolled as of 
January 17, 2003.  This decision was published in the Federal 
Register at 68 Fed. Reg. 2670-73 (Jan. 17, 2003).  See also 
38 C.F.R. § 17.36(c).

In this case, the veteran's Medical Administration Service 
folder shows that he submitted to VA a completed Application 
for Health Benefits on April 2, 2004.  Based upon his non 
service-connected status, his financial information, and the 
lack of applicability of any of the special eligibility 
categories mentioned above, the veteran was assigned to 
priority category 8.  His claim was denied on the basis that 
he was a non service-connected veteran whose annual income 
and net worth exceeded the thresholds, and whose completed 
application for enrollment in the VA health care system was 
received after January 17, 2003.  In appealing such denial, 
the veteran argues that he is being unfairly treated because 
he did not timely file his application, and asserts that he 
was not given prior notice of the decision to restrict 
priority category 8 from enrolling for VA health benefits 
after January 17, 2003.  In his notice of disagreement, he 
indicates that he did not apply for VA benefits prior to 
January 17, 2003 because he did not need any assistance at 
that time.  He states that he now needs VA medical care 
benefits to cover expenses such as prescription costs, 
eyeglasses, and hearing aids.

During his personal hearing in January 2006, the veteran 
stated that he has been self-employed since 1981.  He 
reported receiving Social Security benefits; he also owns 
savings and retirement accounts.  The veteran asserts that he 
might be eligible for enrollment based on his annual income 
alone, as opposed to his net worth which is substantially 
more, as it includes money set aside for retirement.  
The Board notes, however, that in determining annual income, 
all payments of any kind or from any source including salary, 
retirement, or annuity payments, or similar income shall be 
included (with some exceptions not applicable here).  See 38 
U.S.C.A. §§ 1503, 1522, 1722.

Financial assessments of the veteran were completed in April 
2004 and April 2005.  Based on the financial information 
provided by the veteran, his income exceeds the VA mean's 
threshold test, and he has considerable net worth, indicating 
that he is able to defray the expenses of necessary care in 
accordance with the provisions of 38 U.S.C.A. § 1722(a).  
Thus, the Board concludes that he does not qualify for 
priority category 5 status or for category 7 status.  38 
C.F.R. § 17.36(b)(7).  The remaining special eligibility 
categories are not applicable.  

With regard to the veteran's contention that he was not 
provided with prior notice of the decision to restrict 
enrollment to Priority Category 8 veterans who had not 
already enrolled as of January 17, 2003, the Board notes that 
such decision, which was published at Federal Register at 68 
Fed. Reg. 2670-73 (Jan. 17, 2003), represents notice to all.    

In sum, it is undisputed that the veteran's completed 
application in this matter was received subsequent to January 
17, 2003, and as a Priority Category 8 veteran, he is 
ineligible for enrollment under the applicable regulation.  
While the Board has considered the veteran's contentions as 
to discriminatory treatment by VA, the evidence fails to show 
that a completed application, as required by 38 C.F.R 
§ 17.36(d) was timely filed prior to January 17, 2003.  The 
Board is bound by the statutes and regulations governing 
entitlement to VA benefits, the instructions of the 
Secretary, and the precedent opinions of the VA's chief legal 
officer.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2006).  
Under the facts of this case, the applicable criteria are 
dispositive.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  
In light of the facts set forth above, the veteran's claim 
must be denied because of the lack of legal entitlement under 
the law.

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006), 
and the pertinent implementing regulation codified at 38 
C.F.R. § 3.159 (2006), which defines the VA's duties to 
notify and assist claimants in the development of their 
claims.  However, the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance which include lack of legal eligibility.  38 C.F.R 
§ 3.159 (d).  In this case, the Chief of Medical 
Administration Service, in an August 2005 memorandum to the 
Board, essentially indicated that there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim; and the Board agrees.  When 
there is factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, VCAA does not apply.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  DelaCruz 
v. Principi, 15 Vet. App. 143, 149.  



ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


